DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 12/16/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-7, 9-10, 12, 16-18, 20-22 and 24-25 have been amended.
Claim 1-26  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0003]-[0007]) that patients engage with a variety of health care professional in the course of their diagnosis and treatment, but that lack of coordination in handling patient data leads to inefficiencies in the overall treatment of patients. So a need exists to organize these human interactions through determining patient hospitalization risk using the steps of “extracting patient data, generating expected probabilities, identifying subsets, determining prominent factors, determining interventions,” etc.  Applicant’s system/method determines patient hospitalization risk and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Claim(s) 1-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 and 16 is/are directed to the abstract idea of “determining patient hospitalization risk,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0007]), etc., Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-26 recite an abstract idea.
Claim(s) 1 and 16 is/are directed to the abstract idea of “determining patient hospitalization risk,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0007]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-26 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method for performing the steps of “extracting patient data, generating expected probabilities, identifying subsets, determining prominent factors, determining interventions,” etc., that is “determining patient hospitalization risk,” etc. The limitation of “extracting patient data, generating expected probabilities, identifying subsets, determining prominent factors, determining interventions,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “extracting patient data, generating expected probabilities, identifying subsets, determining prominent factors, determining interventions,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes
The claim(s) recite(s) in part, system/method for performing the steps of “extracting patient data, generating expected probabilities, identifying subsets, determining prominent factors, determining interventions,” etc., that is “determining patient hospitalization risk,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-26 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. user input interfaces, displays, computers, networks, processors (Applicant’s Specification [0100]-[0102]), etc.) to perform steps of “extracting patient data, generating expected probabilities, identifying subsets, determining prominent factors, determining interventions,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. user input interfaces, displays, computers, networks, processors, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements 
Dependent Claims
Dependent claim(s) 2-15 and 17-26 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-15 and 17-26 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-15 and 17-26 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 16.
Human Organism
Claim(s) 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The step of “executing at least one clinical intervention for at least one patient of the subset of the pool of patients, the at least one clinical intervention selected to target the at least one prominent factor to lower the probability of hospitalization for the at least one patient, wherein the at least one clinical intervention comprises at least one of (a) administering one or more dialysis treatments in addition to a patient's existing dialysis schedule, (b) extending a patient's dialysis treatment time, (c) adjusting a patient's target weight for a dialysis treatment, (d) adjusting a dialysate sodium concentration for a patient's dialysis treatment, and (e) adjusting a patient's blood pressure medication,” in claim 1 appears to be performed by a human. Claims 2-15 are dependent on claim 1, contain this limitation, and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Berringer et al. (US 2018/0374581), in view of Amarasingham et al. 217 (US 2015/0213217), further in view of Dong et al. (US 2016/0357923).

CLAIM 1  
As per claim 1, Berringer et al. disclose: 
a method (Berringer et al., [0002] method for assessing risk of admission) comprising: 
a pool of patients (Berringer et al., Figure 1 110 Resident Data Pool); 
using a predictive model with the extracted patient data to generate, for each patient in the pool of patients, a respective expected probability of hospitalization within a predetermined time period (Berringer et al., [0018] covariate factors, individual resident Risk Score, [0021] method is particularly predictive of hospitalization, defined period, Claim 1 within a defined period of time); 
identifying a subset of the pool of patients having respective expected probabilities (Berringer et al., Figure 1 114 Resident Hospital Admission Risk Stratification Group Analysis, 115 Low Risk, 116 Medium Risk, 117 High Risk); 
determining, for each patient of the subset of the pool of patients, at least one prominent factor from the patient data that increased the expected probability of hospitalization (Berringer et al., Figure 2 118 Resident Data Pool Subset, [0010] risk of hospitalization, [0018] covariate factors, individual resident Risk Score, [0095] subsets); and 
determining and executing at least one clinical intervention for at least one patient of the subset of the pool of patients, the at least one clinical intervention selected to target the at least one prominent factor to lower the probability of hospitalization for the at least one patient (Berringer et al., [0066] The data is used as part of the method…to determine the most appropriate intervention…and/or medically relevant order for a particular individual).


Berringer et al. fail to expressly disclose:
extracting patient data from one or more databases corresponding to patient care
that are higher than other patients in the pool of patients
wherein the at least one clinical intervention comprises at least one of (a) administering one or more dialysis treatments in addition to a patient's existing dialysis schedule, (b) extending a patient's dialysis treatment time, (c) adjusting a patient's target weight for a dialysis treatment, (d) adjusting a dialysate sodium concentration for a patient's dialysis treatment, and (e) adjusting a patient's blood pressure medication.


However, Amarasingham et al. 217 teach:
extracting patient data from one or more databases corresponding to patient care  (Amarasingham et al. 217, [0034] Data may be extracted from numerous sources, [0067] database)
that are higher than other patients in the pool of patients (Amarasingham et al. 217, [0073] risk threshold)
wherein the at least one clinical intervention comprises at least one of (a) administering one or more dialysis treatments in addition to a patient's existing dialysis schedule, (b) extending a patient's dialysis treatment time, (c) adjusting a patient's target weight for a dialysis treatment, (d) adjusting a dialysate sodium concentration for a patient's dialysis treatment, and (e) adjusting a patient's blood pressure medication (Amarasingham et al. 217, [0068] generating optimized medication lists, alternate medication therapy management practices, [0129] dialysis treatment, [0130] dialysis treatments, The physician may modify the patient’s care plan as a result of the data he has received, [0134] medication updates, ).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “extracting patient data from one or more databases corresponding to patient care,” “that are higher than other patients in the pool of patients,” and “wherein the clinical interventions include at least one of (a) administering one or more dialysis treatments in addition to a patient's existing dialysis schedule, (b) extending a patient's dialysis treatment time, (c) adjusting a patient's target weight for a dialysis treatment, (d) adjusting a dialysate sodium concentration for a patient's dialysis treatment, and (e) adjusting a patient's blood pressure medication,” etc. as taught by Amarasingham et al. 217 within the method as taught by the Berringer et al. with the motivation of providing holistic hospital patient care (Amarasingham et al. 217, [0010]).

Berringer et al. and Amarasingham et al. 217 fail to expressly teach:
having end stage renal disease (ESRD).


However, Dong et al. teach:
having end stage renal disease (ESRD) (Dong et al., [0004] end-stage renal disease (ESRD)).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “having end stage renal disease (ESRD),” etc. as taught by Dong et al. within the method as taught by Berringer et al. and Amarasingham et al. 217 with the motivation of providing prediction of chronic kidney disease (Dong et al., [0002]).

CLAIM 4    
As per claim 4, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 1 and further disclose the limitations of:
wherein the predetermined time period is 7 days or less (Berringer et al., [0021] method is particularly predictive of hospitalization, defined period, Claim 1 within a defined period of time).


Examiner Note: The defined period taught by Berringer et al. could be 7 days or less.

CLAIM 5   
As per claim 5, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 1 and further disclose the limitations of:
Health Risk Assessment V-1, Tests/Vaccines, Medical History, Tests/Vaccines, [0038] demographics).




CLAIM 6    
As per claim 6, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 5 and further disclose the limitations of:
wherein the patient's demographics comprises the patient's date of birth, the patient's date of first dialysis, the patient's gender (Berringer et al., Figure 10 Date of Birth, Gender), the patient's race, the patient's ethnicity (Dong et al., Figure 3 Race), or the patient's marital status, or combinations thereof.


The obviousness of combining the teachings of Dong et al. with the method as taught by Berringer et al. and Amarasingham et al. 217 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 5 and further disclose the limitations of:
wherein the patient's laboratory values comprise a patient's hemoglobin levels (Berringer et al., [0073] Low hemoglobin), or a patient's albumin level (Amarasingham et al. 217, [0062] albumin), or combinations thereof.


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 5 and further disclose the limitations of:
wherein the patient's laboratory values are provided as an average over a specified time period, a maximum value (Amarasingham et al. 217, [0055] maximum values), a minimum value (Berringer et al., Figure 8 Less than minimum BMI), a value spike, a value dip, or trending values (Amarasingham et al. 217, [0067] lab trends), or combinations thereof.




CLAIM 9   
As per claim 9, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 5 and further disclose the limitations of:
wherein a patient's treatment data comprises a patient's vitals, and wherein the patient's vitals are provided as an average over a specified time period, a maximum value (Amarasingham et al. 217, [0055] maximum values), a minimum value (Berringer et al., Figure 8 Less than minimum BMI), a value spike, a value dip, or trending valves (Amarasingham et al. 217, [0067] lab trends), or combinations thereof.


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 10    
As per claim 10, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 5 and further disclose the limitations of:
wherein the patient's comprehensive assessment comprises a patient's recent hospitalization history (Amarasingham et al. 217, [0084] prior admission history), a history of a patient's missed appointments, any patient's notes or complaints (Amarasingham et al. 217, [0128] specific patient complaints), a nurse's or other medical professional assessments (Amarasingham et al. 217, [0095] clinical assessments), or any delivered medications, or combinations thereof.


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 11 
As per claim 11, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 1 and further disclose the limitations of:
wherein the predictive model is built from historical data from other patients (Berringer et al., Figure 1 110 Resident Data Pool).




CLAIM 12    
As per claim 12, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 1 and further disclose the limitations of:
further comprising generating a report that ranks the pool of patients (Amarasingham et al. 217, [0062] may rank the patients according to the risk scores) according to their respective expected probabilities of hospitalization (Berringer et al., [0018] covariate factors, individual resident Risk Score, [0021] method is particularly predictive of hospitalization), wherein the report also provides the prominent factor for each respective patient (Amarasingham et al. 217, [0048] Disease identification, risk identification, adverse event identification…are displayed, reported).


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 12 and further disclose the limitations of:
further comprising providing the generated report to one or more health care providers (Amarasingham et al. 217, [0048] Disease identification, risk identification, adverse event identification…are displayed, reported, transmitted or otherwise presented to healthcare personnel).


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 14 
As per claim 14, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 1 and further disclose the limitations of:
further comprising transmitting an automated alert to one or more health care providers, based on the expected probabilities of hospitalization (Berringer et al., [0057] generates alerts ensuring care is delivered to standards).



CLAIM 15    
As per claim 15, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 1 and further disclose the limitations of:
wherein the pool of patients are patients of an ESRD Seamless Care Organization (ESCO) (Amarasingham et al. 217, Figure 1 14 Hospitals/Healthcare Entities, [0029] healthcare entities).


Examiner Note: one of the healthcare entities Amarasingham et al. 217 taught by could be an ESRD Seamless Care Organization.

The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Berringer et al. (US 2018/0374581), in view of Amarasingham et al. 217 (US 2015/0213217), further in view of Dong et al. (US 2016/0357923), further in view of Merrill et al. (US 2019/0378210).

CLAIM 2   
As per claim 2, Berringer et al. and Amarasingham et al. 217 and Dong et al.
teach the method of claim 1. 

Berringer et al. and Amarasingham et al. 217 and Dong et al. fail to expressly teach:
wherein the predictive model comprises a gradient-boosting framework.


However, Merrill et al. teach:
wherein the predictive model comprises a gradient-boosting framework (Merrill et al., [0021] gradient boosted decision trees).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the predictive model comprises a gradient-boosting framework,” etc. as taught by Merrill et al. within the method taught by Berringer et al. and Amarasingham et al. 217 with the motivation of providing machine learning models (Merrill et al., [0021]).

CLAIM 3   
As per claim 3, Berringer et al. and Amarasingham et al. 217 and Dong et al. and Merrill et al.
teach the method of claim 1 and further disclose the limitations of:
wherein the at least one prominent factor for each patient (Berringer et al., [0018] covariate factors, individual resident Risk Score) is identified using Shapley additive explanations (Merrill et al., [0030] SHapley Additive exPlanation).



The obviousness of combining the teachings of Merrill et al. with the method as taught by Berringer et al. and Amarasingham et al. 217 and Dong et al. is discussed in the rejection of claim 2, and incorporated herein. 

CLAIMS 16-26 
As per claims 16-26, claims 16-26 are directed to a system. Claims 16-26 recite the same or similar limitations as those addressed above for claims 1-15. Claims 16-26 are therefore rejected for the same reasons set forth above for claims 1-15.

Response to Arguments
Applicant’s arguments filed 12/16/2020 with respect to claims 1-26 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/16/2020.
Applicant’s arguments filed on 12/16/2020 with respect to claims 1-26 have been fully considered but are moot in view of the new ground(s) of rejection.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1-3, 5-7, 9-10, 12, 16-18, 20-22 and 24-25 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Berringer et al., Amarasingham et al. 217 and Dong et al. to the amended limitations are addressed in the above Office Action. 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Applicant Admission 
Applicant discloses in Applicant’s 12/16/2020 Remarks that Applicant’s independent claims 1 and 16 are directed to a method and system for “determining a risk…” Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
Mental Processes
Analysis of information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental processes within the abstract-idea category (Electric Power Group, 830 F.3d at 1354). The test for a mental process is not whether the steps can be performed in the human mind “in an accurate and efficient manner to be useful.”
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG of certain methods of organizing human activity are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “user input interfaces, displays, computers, networks, processors” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “user input interfaces, displays, computers, networks, processors” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.
Vanda/Classen/West-Ward Pharm
Although Applicant’s claimed invention recites the steps of “(a) administering one or more dialysis treatments in addition to a patient's existing dialysis schedule, (b) extending a patient's dialysis treatment time, (c) adjusting a patient's target weight for a dialysis treatment, (d) adjusting a dialysate sodium concentration for a patient's dialysis treatment, and (e) adjusting a patient's blood pressure medication,” these appear to be performed by a human. Claims directed to or encompassing a human organism are ineligible under 35 U.S.C. 101 and section 33(a) of the America Invents Act. 
Again, Applicant discloses in Applicant’s 12/16/2020 Remarks that Applicant’s independent claims 1 and 16 are directed to a method and system for “determining a risk…” Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea. Applicant’s claimed invention is not direct to affect a particular treatment of prophylaxis for a disease or a medical treatment.
Significantly More
Further, the Examiner is not persuaded that “extracting patient data, generating expected probabilities, identifying subsets, determining prominent factors, determining interventions,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0100]-[0102] describing generic computer components (i.e. “user input interfaces, displays, computers, networks, processors”, etc.). And considered as an ordered combination, the computer components of Applicant’s system/method add nothing that is not already present when the steps are considered separately. Applicant’s argument is not persuasive.
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “extracting patient data, generating expected probabilities, identifying subsets, determining prominent factors, determining interventions,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.
Improvements – Advantageous over previous methods
The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Applicant’s claims provide advantages over manual collection and analysis of data, Applicant’s claims no technological improvement beyond 
Improvements
Applicant claims the improvement of “reducing or even eliminating hospitalization risk,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Titapiccolo et al. (Reference U) disclose Mining Medical Data to Develop Clinical Decision Making Tools in Hemodialysis.
Cornalba et al. (Reference V) disclose Building a Normative Decision Support System for Clinical and Operational Risk Management in Hemodialysis.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626